Citation Nr: 0021263	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability 
manifested by numbness and tingling in both hands.

3.  Entitlement to an initial evaluation in excess of 
10 percent for asthma.

4.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the left eye.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1993.

The current appeal arose from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for asthma and residuals of a left eye 
injury and assigned noncompensable evaluations, effective 
July 1, 1993.  The RO also denied entitlement to service 
connection for a heart disorder, bilateral hearing loss, 
tinnitus, and a disability manifested by numbness in the 
hands.

In May 1995 the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In July 1995 the Hearing Officer affirmed the determinations 
previously entered.

In April 1997 the Board of Veterans' Appeals denied 
entitlement to service connection for bilateral hearing loss 
and remanded to the RO the issues of entitlement to service 
connection for tinnitus, a heart disorder, and a disability 
manifested by numbness and tingling in the hands; and initial 
compensable evaluations for service-connected asthma and 
residuals of a left eye injury for additional development and 
adjudicative actions.


In April 2000 the RO granted entitlement to service 
connection for a cardiovascular disorder and hypertension and 
assigned a 10 percent evaluation, effective July 1, 1993; and 
for degenerative spondylosis and assigned a noncompensable 
evaluation, effective July 1, 1993; a compensable evaluation 
of 10 percent for asthma, effective July 1, 1993.  The RO 
also affirmed the previous denials of entitlement to service 
connection for tinnitus and a disability manifested by 
numbness and tingling in the hands; denied entitlement to 
service connection for hemorrhoids and hiatal hernia, and 
affirmed the denial of an initial compensable evaluation for 
residuals of a left eye injury.

The veteran did not submit a notice of disagreement following 
the grant of service connection for degenerative spondylosis 
and a cardiovascular disorder and hypertension, see Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997), nor did he 
submit a notice of disagreement following the denial of 
entitlement to service connection for hemorrhoids and hiatal 
hernia, and thus these claims are not otherwise considered 
part of the current appellate review.

The Board notes that the RO has considered the diagnosis of 
degenerative spondylosis to be separate and apart from the 
claim of entitlement to service connection for tingling and 
numbness in both hands.  The Board agrees with such 
determination, and thus the claim of entitlement to service 
connection for a disability manifested by tingling and 
numbness in both hands remains on appeal.

Additionally, the Board notes that the veteran's 
representative stated in the informal hearing presentation, 
dated July 2000, that as to the issue of entitlement to 
service connection for a cardiovascular disorder "when a 
claimant is awarded service connection for a disability and 
subsequently appeals (RO's) [sic] initial assessment of the 
rating, the claim continues to be well grounded as long as 
the rating schedule provides for a higher evaluation."  He 
sites to Shipwash v. Brown, 8 Vet. App. 35 (1992).

The Board notes that the veteran has not appealed the 
assignment of the 10 percent evaluation for the service-
connected cardiovascular disorder and hypertension, nor has 
he appealed the effective date.  Additionally, the Board does 
not find that the informal hearing presentation is a notice 
of disagreement, as the veteran's representative does not 
express disagreement with the evaluation or the effective 
date assigned.  Thus, as stated above, the Board does not 
find that such issue is part of the appellate review.

The issue of entitlement to service connection for a 
disability manifested by tingling and numbness in the hands 
is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.  Prior to January 21, 2000, asthma was manifested by no 
more than mild symptoms, or disablement compatible with FEV-1 
of 71 to 80-percent predicted, or; FEV-FVC of 71 to 80 
percent, or; intermittent inhalational or oral bronchodilator 
therapy.

3.  As of January 21, 2000, asthma was manifested by an FEV-1 
of 60 percent of predicted.

4.  Left eye visual acuity is manifested by corrected vision 
of 20/20.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an initial evaluation in excess of 
10 percent for asthma prior to January 21, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 1991);  
38 C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to 
October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6602; 61 
Fed. Reg. 46720-46731 (September 5, 1996) (effective October 
7, 1996).

3.  The criteria of an initial evaluation of 20 percent for 
asthma as of January 21, 2000, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110; 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6602; 61 Fed. Reg. 46720-46731 (September 5, 1996) 
(effective October 7, 1996).

4.  The criteria for an initial compensable evaluation for 
residuals of a left eye injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b);  38 C.F.R. §§ 4.7, 4.84a, 
Diagnostic Code 6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that in February 1986 the 
veteran denied any ringing in the ears.

A November 1993 VA audiological evaluation report shows the 
veteran reported occasional tinnitus bilaterally, but stated 
it was not a significant problem at that time.  No diagnosis 
related to tinnitus was entered.

A November 1993 VA examination report shows the veteran 
reported he had developed asthma when stationed in Arizona 
and had been on treatment with Theo-dur Intol Provental.  He 
stated that in the last five months he had had two acute 
asthma attacks, and that he was currently free of asthma at 
that time.  



The veteran denied morning cough or shortness of breath on 
exertion, and stated he was able to go up and down the stairs 
without difficulty, and walk and run without difficulty, 
except when he had an acute asthma attack.

Physical examination revealed an irregularity of the left 
pupil.  The examiner noted the veteran reported an injury to 
the left eye when playing basketball during service.  He 
stated the left pupil did not react to light or combination.  
The examiner stated the veteran's cranial nerves were intact 
except for the scarring of the left pupil.  General signs 
showed some congestion of nasal mucosal and no thyromegaly.  
The lungs were clear to auscultation.

The examiner entered a diagnosis of history of asthma.  A 
chest x-ray taken at that time showed the lungs were clear.

An April 1994 VA optometry examination report shows the 
veteran was seen for his residuals of a left eye injury.  The 
examiner stated the veteran's visual acuity uncorrected in 
the right eye was 20/20 at distance and 20/60 at near.  In 
the left eye, uncorrected vision was 20/20 at distance and 
20/80 at near.  Corrected vision in both eyes at both 
distance and near was 20/20.

The examiner noted that the veteran complained of occasional 
diplopia while looking through binoculars.  He stated the 
veteran had single vision in all gaze directions.  There was 
no diplopia elicited during the examination, and there was no 
visual field deficit.  The examiner stated also there were no 
signs of disease or damage to the retina.  He concluded that 
all ocular health appeared to be within normal limits.  He 
noted, however, that the veteran had an anisocoria secondary 
to trauma with the left pupil being larger.

The diagnoses were presbyopia, anisocoria secondary to 
trauma, ocular health within normal limits in both eyes, and 
no diplopia noted during the examination.




In May 1995 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he had not had an 
asthma attack since the prior October.  He stated he was not 
taking any medication for his asthma.  He stated his asthma 
was better now than it had been while he was stationed in 
Arizona.  He reported he had problems with wheezing and would 
cough up phlegm in the mornings.  He noted he had allergies 
as well.  He testified he had not received treatment for his 
asthma since 1993.

As to his left eye, the veteran stated he would get something 
which appeared to be like lightening flashes of light.  He 
noted his left eye would sometimes start watering without any 
reason.  He reported he had no pain in that eye, but stated 
he had headaches.  He attributed his headaches to his 
sinuses.

The veteran stated he first noticed hearing loss in either 
1979 or 1980.  He stated he started to get ringing in the 
ears as well.  He denied any severe acoustic trauma, but 
noted he had worked around aircraft engines most of his 
military career.  He stated he had constant ringing in the 
ears at present.

A May 1999 VA audiological evaluation report shows the 
veteran reported tinnitus in his left ear, but stated he did 
not consider it to be a significant problem at the time.  The 
examiner did not enter a diagnosis of tinnitus.

A January 2000 VA respiratory examination report shows the 
veteran reported he had had asthma since 1989.  He stated he 
had cough and sputum production on a daily basis but that the 
sputum was clear.  He denied any hemoptysis, weight loss, or 
decreased appetite.  He stated he did not have shortness of 
breath when walking, but noted he had some shortness of 
breath when walking upstairs at a fast pace.  He denied 
having any hospitalization for asthma.  He stated he did not 
use oxygen.  He reported using inhalers and nasal sprays.

A chest x-ray revealed mild chronic bronchitis and no 
infiltrates.  A pulmonary function test revealed an FEV-1 of 
60 percent predicted and FEV-1/FVC ratio of 71 percent.  The 
examiner stated the pulmonary function test results were 
indicative of obstructive pulmonary changes.  He entered a 
diagnosis of bronchial asthma and noted the symptoms were 
under control with the inhalers.

A January 2000 VA visual examination report shows the veteran 
had uncorrected visual acuity in the left eye of 20/100 near 
and 20/25 far.  Uncorrected visual acuity in the right eye 
was 20/200 near and 20/25 far.  Corrected visual acuity in 
the left and right eyes was 20/20 with both near and far.  
Corrected visual acuity in the right eye was 20/20 with both 
near and far.  The examiner stated a red lens test indicated 
no diplopia.  As to visual field defects, the examiner stated 
they were not applicable to the veteran's case.

The examiner stated that on slit lamp examination he noticed 
the veteran had a dilated left pupil.  He reported there was 
no other scarring or residuals on the cornea, but he noted 
the iris was somewhat sluggish in the left eye and slow to 
react.  Applanation tonometry was normal.  Dilated fundus 
examination indicated there was no residual scarring or any 
other problems within the eye.

The examiner entered a diagnosis of aonic pupil, stating that 
the veteran had a slow reactive pupil and that it was 
probably due to the trauma he had sustained, but noted that 
it was not disabling.  He stated the veteran was functional, 
and that he saw no significant problems other than 
appearance.

Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  



Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  



Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and that it be of 
sufficient weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Service Connection Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claim of 
entitlement to service connection for tinnitus must be denied 
as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The appellant is competent to allege that he had noise 
exposure in service and that he felt that he had ringing of 
the ears in service.  However, he is not competent to state 
that he had tinnitus in service.  

Regardless, the veteran's claim for entitlement to service 
connection for tinnitus fails because he has not brought 
forth competent evidence of a diagnosis of tinnitus.  When 
examined in November 1993 and January 2000, although the 
veteran reported having tinnitus, neither examiner entered a 
diagnosis of tinnitus.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  

Because there is no evidence of a current and competent 
diagnosis of tinnitus, the Board must deny the claim as not 
well grounded.  Id.; see also Caluza, 7 Vet. App. at 505.

Although the veteran has stated and testified he has constant 
tinnitus, his statements or his testimony cannot serve to 
well ground the claim because he is not competent to make 
such an allegation, as it requires a medical opinion.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc).  Accordingly, the claim 
is not well grounded.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in February 1995 and 
supplemental statements of the case in August 1995 and April 
2000.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

As the veteran's claim of entitlement to service connection 
tinnitus is not well grounded, the doctrine of reasonable 
doubt has no application to this claim.


Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to the current claims for higher evaluations than those 
initially assigned by the RO, the veteran is technically not 
seeking an increased rating, since his appeal arises from the 
original assignment of a disability evaluation.  In a claim 
for a greater original evaluation after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found; a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that the schedular criteria for evaluating 
respiratory disorders changed during the appeal period.  
Specifically, the criteria for bronchial asthma under 
Diagnostic Code 6602, were changed, effective on October 7, 
1996.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran applies unless otherwise indicated.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Thus, the veteran's bronchial asthma must be considered under 
both the previous criteria and the amended criteria.

Under the previous criteria, a 100 percent evaluation is 
assigned for pronounced bronchial asthma; asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (effective prior to October 7, 1996).  

A 60 percent evaluation requires severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  Id.

A 30 percent evaluation is warranted for moderate bronchial 
asthma with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  Id.  A 10 percent evaluation is warranted 
for mild bronchial asthma with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  Id.

Under the amended criteria for Diagnostic Code 6602, when the 
FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications warrants a 100 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective October 7, 1996).  

When FEV-1 is 40 to 55 percent of predicted, or; FEV-1/FVC is 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) course of systemic (oral or parenteral) 
corticosteroids, a 60 percent evaluation is warranted.  Id.  

When FEV-1 is 56 to 70 percent of predicted or; FEV-1/FVC is 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, a 30 percent evaluation is warranted.  Id.  When 
FEV-1 is 71 to 80 percent predicted or FEV-1/FVC of 71 to 80 
percent or intermittent inhalational or oral bronchodilator 
therapy, a 10 percent evaluation is warranted.  Id.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (1999).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (1999).

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75 (1999). 

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (1999).

A compensable evaluation of 10 percent is warranted for 
impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079 (1999).

A noncompensable evaluation is warranted for impairment of 
central visual acuity when vision in one eye is correctable 
to 20/50 and vision in the other eye is correctable to 20/40.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Increased Evaluation Analysis

Initially the Board finds that the veteran's claims for 
initial evaluations in excess of 10 percent for asthma and to 
a compensable degree for residuals of an injury to the left 
eye are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected asthma and residuals of an 
injury to the left eye are sufficient to conclude that his 
claims for higher evaluations are well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the April 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist as to these two claims.  Godwin v. Derwinski, 
1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  In this regard the Board notes that the veteran was 
given the opportunity to submit additional evidence in 
support of his claim.  He was afforded additional 
comprehensive examinations.  The Board is unaware of any 
additional evidence, VA or non-VA, which has not already been 
requested and/or obtained pertinent to the current claims.

As to the claim of entitlement to an initial evaluation in 
excess of 10 percent, the Board notes that the RO has 
considered both sets of rating criteria.  Accordingly, the 
Board has determined that the veteran would not be prejudiced 
if the Board proceeded with appellate consideration on the 
claim presented.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Asthma-Prior to January 21, 2000

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for asthma prior to 
January 21, 2000.  When examined in November 1993, the 
veteran stated he had had two asthma attacks in the last five 
months and that he was free from asthma symptoms at that 
time.  He denied any morning cough or shortness of breath on 
exertion and stated he could go up and down stairs, walk, and 
run without difficulty.  A chest x-ray taken at that time 
showed the lungs were clear.

At the time of the May 1995 RO hearing, the veteran reported 
he had not had an asthma attack since October 1994, and 
stated he was not taking any medication.  He noted his asthma 
had gotten better since he had left Arizona.  He reported 
problems with wheezing and coughing up phlegm in the 
mornings.

The Board finds that such symptoms warrant no more than a 
10 percent evaluation with application of either the previous 
or amended criteria prior to January 21, 2000.  In this 
regard, the Board notes that the evidentiary record at that 
time contains no evidence of the requisite criteria for 
assignment of an increased evaluation under either the 
previous or amended criteria.  

The 10 percent evaluation contemplates mild asthma with 
asthmatic type breathing occurring several times a year with 
no clinical findings between attacks.  The Board finds that 
the veteran's symptoms described in the November 1993 VA 
examination report and the symptoms he reported at the May 
1995 RO hearing are indicative of no more than a 10 percent 
evaluation.

An evaluation in excess of 10 percent is not warranted.  
There is no evidence prior to January 21, 2000, that would 
establish that the veteran's service-connected asthma was 
moderate in degree with frequent attacks.  At the time of the 
November 1993 VA examination, he stated he had had two 
attacks in the last five months.  At the May 1995 RO hearing, 
he stated he had not had an asthma attack since October 1994.  
This does not establish "rather frequent" attacks to 
warrant a 30 percent evaluation.  Thus, no more than a 
10 percent evaluation is warranted for the service-connected 
asthma prior to January 21, 2000.

The veteran is competent to report his symptoms.  To the 
extent he has stated that an initial compensable evaluation 
was warranted, he was correct, and the RO granted a 
10 percent evaluation, effective July 1, 1993.  However, to 
the extent that he has stated that the 10 percent evaluation 
is not adequate, the medical findings prior to January 21, 
2000, do not support his statements and testimony for the 
reasons stated above.  Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for asthma.  
Gilbert, 1 Vet. App. at 53.


Asthma-As of January 21, 2000

After having reviewed the evidence of record, the Board finds 
that the evidence supports an increased evaluation of 
30 percent for the service-connected asthma, effective 
January 21, 2000.  On that date, a pulmonary function test 
revealed the FEV-1 was 60 percent of predicted.  The ratio of 
FEV-1/FVC was 71 percent.  The 60 percent FEV-1 value would 
place the veteran's asthma at the 30 percent evaluation under 
the amended criteria of Diagnostic Code 6602, and the 
71 percent FEV-1/FVC value would place the veteran's asthma 
at the 10 percent evaluation.

As stated above, where there is a question as to which of the 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

The Board finds that the January 21, 2000, date establishes a 
factually ascertainable date as to when an increase in the 
veteran's service-connected asthma occurred.  Thus, a 
30 percent evaluation is granted as of that date.

The Board notes that the grant of the 30 percent evaluation 
is based upon the amended criteria, as they are clearly more 
favorable to the veteran.  At the January 2000 examination 
the veteran did not report any recent asthma attacks.  He 
stated he was on inhalers and nasal sprays and had some 
shortness of breath when walking up stairs at a fast pace.  
He did not describe "rather frequent" asthma attacks.  
Accordingly, the Board finds that the amended criteria under 
Diagnostic Code 6602 are more favorable to the veteran.

An evaluation in excess of 30 percent is not warranted.  
Considering the previous criteria, there is no evidence to 
show the veteran has asthma, which is severe.  There is no 
evidence of marked dyspnea on exertion between attacks and no 
medical professional has precluded more than light manual 
labor.

Considering the new criteria, the FEV-1 of 60 percent of 
predicted, and the ratio of FEV-1/FVC of 71 percent do not 
warrant any more than a 30 percent evaluation.  Accordingly, 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent as of January 21, 2000.

The veteran is competent to report his symptoms.  To the 
extent he has stated that his asthma was worse than the 
10 percent evaluation contemplates, he is correct, and the 
Board has granted a 30 percent evaluation, effective January 
21, 2000.  However, to the extent that he has implied that an 
evaluation in excess of 30 percent is warranted, the medical 
findings as of January 21, 2000, do not support his 
statements and testimony for the reasons stated above.  
Hatlestad, 1 Vet. App. 164.

Residuals of an injury to the left eye

After having reviewed the evidence of record, the Board finds 
the preponderance of the evidence is against an initial 
compensable evaluation.  The veteran's corrected visual 
acuity is 20/20 in each eye.  This would warrant no more than 
a noncompensable evaluation.

Additionally, diplopia has not been shown, and there are no 
signs of disease or damage to the retina.  In April 1994 the 
examiner stated the veteran had an anisocoria secondary to 
the trauma to the left eye with the left pupil being larger.  
He stated that the veteran's ocular health was within normal 
limits.

In January 2000 the examiner stated the veteran had aonic 
pupil of the left eye, but that such was not disabling.  He 
concluded the veteran's eye was functional and that he saw no 
significant problems other than appearance.  

Such findings substantiate the Board's determination that no 
more than a noncompensable evaluation is warranted.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6079.

A compensable evaluation is not warranted.  The veteran's 
corrected vision in his eyes has not been shown to be any 
worse than 20/20 in each eye.

The veteran is competent to report his symptoms.  To the 
extent he has stated that an initial compensable evaluation 
was warranted, the medical findings do not support his 
statements and testimony for the reasons stated above.  
Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for residuals of an injury to 
the left eye.  Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  



In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation and 
obviously considered them, though it did not discuss them at 
length in light of the veteran's claims for initial 
evaluations in excess of those assigned.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
asthma or residuals of an injury to the left eye has resulted 
in frequent hospitalizations or caused marked interference in 
employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
asthma and residuals of an injury to the left eye.  The 10 
and 30 percent evaluations for the service-connected asthma 
contemplate some interference with employment, which is 
appropriate for the veteran's level of disability.  The 
noncompensable evaluation is appropriate for the service-
connected left eye disability, as a medical professional has 
stated that it is not disabling.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for tinnitus, the appeal is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for asthma prior to January 21, 2000, is denied.

Entitlement to an increased evaluation of 20 percent for 
asthma is granted, effective January 21, 2000, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a compensable evaluation for residuals of an 
injury to the left eye is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran stated at his May 1995 
hearing and a January 2000 VA examination that he had 
undergone surgery for carpal tunnel syndrome at the VA 
Medical Center in Birmingham, Alabama.  



The Board finds that the RO should attempt to obtain these 
records, as it has been placed on notice of such records, 
which may have a bearing on the veteran's claim of 
entitlement to service connection for a disability manifested 
by numbness and tingling in both hands.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
his complaints of numbness and tingling 
in his upper extremities.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, to include the medical records 
at the VA Medical Center in Birmingham, 
Alabama, related to his surgery for 
carpal tunnel syndrome.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a disability 
manifested by numbness and tingling in 
both hands, to include a determination of 
whether the claim is well grounded.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

